THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. TERM NOTE June 11, Jersey City, New Jersey $500,000.00 FOR VALUE RECEIVED, the undersigned, STRIKER OIL & GAS, INC., a Nevada corporation (the “Company”), promises to payYA GLOBAL INVESTMENTS, L.P. (the “Lender”) at 101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 or other address as the Lender shall specify in writing, the principal sum of $500,000.00and interest accrued thereon pursuant to the following terms of this Term Note (the “Note”): 1.Principal and Interest. (i)Interest.Interest shall accrue on the outstandingprincipal balance of this Note at the rate of twelve percentper year (computed on the basis of a 365-day year and the actual days elapsed) from the date of this Note until paid. (ii)Payments.For value received, the Company hereby promises to pay to the order of the Lender, in lawful money of the United States of America and in immediately available funds, $26,000 per month (the “Monthly Payment”) commencing on July 1, 2009 and continuing on the first date of each month through June 1, 2011.On June 10, 2011 (the “Maturity Date”) the Company hereby promises to pay to the order of the Lender, in lawful money of the United States of America and in immediately available funds, all outstanding principal of this Note, together with accrued and unpaid interest thereon.Each Monthly Payment will be applied first to accrued and unpaid interest and then to principal outstanding on this Note. 2.Right of Prepayment.The Company at its option shall have the right to prepay any amount of outstanding principal of the Note and accrued and unpaid interest thereon without premium or penalty. 3.Waiver and Consent.To the fullest extent permitted by law and except as otherwise provided herein, the Company waives demand, presentment, protest, notice of dishonor, suit against or joinder of any other person, and all other requirements necessary to charge or hold the Company liable with respect to this Note. 4.Costs, Indemnities and Expenses.In the event of default as described herein, the Company agrees to pay all reasonable fees and costs incurred by the Lender in collecting or securing or attempting to collect or secure this Note, including reasonable attorneys’ fees and expenses, whether or not involving litigation, collecting upon any judgments and/or appellate or bankruptcy proceedings.The Company agrees to pay any documentary stamp taxes, intangible taxes or other taxes which may now or hereafter apply to this Note or any payment made in respect of this Note, and the Company agrees to indemnify and hold the Lender harmless from and against any liability, costs, attorneys’ fees, penalties, interest or expenses relating to any such taxes, as and when the same may be incurred. 5.Security.The Company agrees and acknowledges (i) that its obligations under this Note shall be secured by all collateral granted by the Company and Affiliated Holdings, Inc. (“Affiliated”) to the Lender, including, without limitation, the assets of the Company pledged to the Lender pursuant to (a) that certain Security Agreement dated May 17, 2007 by and among the Company, Affiliated, and the Lender (the “Security Agreement”), (b) that certain Mortgage, Assignment of Production, Security Agreement, Fixture Filing and Financing Statement granted by the Company to YA Global as of May 17, 2007, and (c) that certain Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement granted by the Company to YA Global as of May 17, 2007, (d) that certain Deed of Trust, Mortgage, Assignment of Production, Security Agreement, Fixture Filing and Financing Statement from the Company to the Trustee for the benefit of the Lender of even date herewith, and (e) that certain Mortgage, Assignment of Production, Security Agreement, Fixture Filing and Financing Statement from the Company to the Buyer of even date herewith ((b) – (e) shall collectively be referred to herein as the “Mortgages”), and (ii) that the obligations under this Note are hereinafter expressly included as part of the “Obligations” as such term is defined and used in the Security Agreement and the Mortgages. 6.Event of
